DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2015/0192547 A1 to Lee et al. in view of U.S. PG Pub. No. 6,174,286 B1 to Ramamurthy et al. and U.S. Patent No. 5,893,363 A to Little et al.
Regarding claim 1, Lee discloses an ultrasound system performing shear wave analysis, the ultrasound system comprising a probe and a transmit beamformer comprising a given 
Similarly, Ramamurthy discloses an analogous ultrasound transmission and imaging device, wherein an element spacing between the transducer elements coupled to each of the transmit channels is equal to the given number of transmit channels (see Figs. 3-5 and col 8 ln 44-col 10 ln 22, with a number of 8, 0-7).  Ramamurthy also discloses wherein each of the transmit channels comprises a transmit signal source comprising a digital memory storing a transmit waveform in digital form, wherein waveforms of the plurality of push pulses are 
It would have been obvious to one of skill in the art to have combined the teachings of Lee and Ramamurthy because doing so would predictably provide wider apertures using fewer channels and switches to reduce costs of the device.
It would have been a simple substitution of the digital beamformer of Ramamurthy for the pulser beamformer of Lee because doing so would predictably provide the same result of forming an ultrasound beam for transmission and subsequent imaging.  Essentially trading one beam forming transmission device for another would create a device with the same capabilities of forming an ultrasound beam.  Moreover, storing a predetermined or programmed waveform would make the device easier and more efficient to use.
Alternatively, Little discloses a similar ultrasound device, wherein beamforming is programmed into a memory 32 (see col 7 ln 29-67).
It would have been obvious to use a memory to store a program because doing so would allow for predetermined scan patterns.
Regarding claim 12, Lee discloses a method for operating an ultrasound system to measure shear waves, the ultrasound system having a given number of transmit channels each having a signal source, and an ultrasonic array transducer having a number of transducer elements which is greater than the given number of transmit channels and a switch multiplexer comprising switches configured to couple the transmit channels to the transducer elements, the method (see Figs. 1, 2, 11, 17, and 23 and para 6, 10, 14, 17, 18, 28, 111-113, 140-144, 154, 
Similarly, Ramamurthy discloses an analogous ultrasound transmission and imaging method, wherein an element spacing between the transducer elements coupled to each of the transmit channels is equal to the given number of transmit channels (see Figs. 3-5 and col 8 ln 44-col 10 ln 22, with a number of 8, 0-7).
Ramamurthy also discloses wherein each of the transmit channels comprises a transmit signal source comprising a digital memory storing a transmit waveform in digital form, wherein waveforms of the plurality of push pulses are defined by the transmit waveform of the transmit signal source of a corresponding one of the transmit channels (see col 3 ln 7-62 and Fig. 1, noting that a skilled artisan would have known thata programmed wave form is stored in a memory).
It would have been obvious to one of skill in the art to have combined the teachings of Lee and Ramamurthy because doing so would predictably provide wider apertures using fewer channels and switches to reduce costs of the device.

Alternatively, Little discloses a similar ultrasound device, wherein beamforming is programmed into a memory 32 (see col 7 ln 29-67).
It would have been obvious to use a memory to store a program because doing so would allow for predetermined scan patterns.
Regarding claim 2, Lee discloses a device, wherein each transmit channel further comprises a transmit signal source (see Figs. 1, 2, 11, 17, and 23 and para 6, 10, 14, 17, 18, 28, 111-113, 140-144, 154, 167, 168, and 170)
Further, Ramamurthy discloses a similar ultrasound transmission and imaging device, comprising an amplifier (see col 3 ln 43-50).
It would have been obvious to one of skill in the art to have supplemented the Lee device with an amplifier for each of the transmit channels because doing so would predictably have amplified a transmission signal for each channel.
Regarding claim 3, Lee discloses a device, wherein the transmit signal source comprises a pulser (see Figs. 1, 2, 11, 17, and 23 and para 6, 10, 14, 17, 18, 28, 111-113, 140-144, 154, 167, 168, and 170).

Regarding claim 14, Lee discloses a method, wherein a sum of a number of transducer elements of a first aperture of the plurality of push pulse transmit apertures and a number of transducer elements of a second aperture of the plurality of push pulse transmit apertures is greater than the given number of transmit channels (see Figs. 1, 2, 11, 17, and 23 and para 6, 10, 14, 17, 18, 28, 111-113, 140-144, 154, 167, 168, and 170, noting 128 channels and that each aperture has 128 transducer elements for a total of 256; 256 is greater than 128).
Regarding claim 15 Lee discloses a method, further comprising repeating the closing and actuating steps with the closed switches changed to couple the transmit channels to the transducer elements associated with different push pulse transmit apertures of the plurality of push pulse transmit apertures (see Figs. 1, 2, 11, 17, and 23 and para 6, 10, 14, 17, 18, 28, 111-113, 140-144, 154, 167, 168, and 170).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Ramamurthy, and Little as applied to claim 1 above and further in view of U.S. PG Pub. No. 5,520,187 A to Snyder.
Regarding claim 4, Snyder discloses a similar ultrasound imaging system, wherein the multiplexer comprises a plurality of single pole, single throw switches (see col 3 ln 46-62, col 4 ln 24-55, and col 4 ln 66-5 ln 3).

Regarding claim 5, Lee and Snyder disclose an ultrasound system, wherein the system is configured to selectively connect each transmit channel by the closure of one or more of the plurality of single pole, single throw switches to the at least one transducer element (see Lee Figs. 1, 2, 11, 17, and 23 and para 6, 10, 14, 17, 18, 28, 111-113, 140-144, 154, 167, 168, and 170 and Snyder col 3 ln 46-62, col 4 ln 24-55, and col 4 ln 66-5 ln 3).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Ramamurthy, and Little as applied to claim 1 above and further in view of the skill in the art.
Regarding claim 7, Examiner takes Officail Notice that 128 channel beamformers are conventional and that 128 element apertures are also conventional.  Applicant has not challenged this is Official Notice, so it has been deemed Applicant Admitted Prior Art (AAPA).
It would have been a mere matter of routine optimization to have selected the best number of beamforming channels and aperture elements for a given imaging scenario, based on cost and image quality demands.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the number of transmit channels of the beamformer 
It would have been a mere matter of routine optimization to have selected the best number of beamforming channels and transducer elements for a given imaging scenario, based on cost and image quality demands.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Ramamurthy, and Little as applied to claim 1 above and further in view of U.S. Patent No. 6,659,955 B1 to Marian, Jr.
Regarding claims 8-10, Marian discloses a similar ultrasound multiplexed system, further comprising a probe cable having signal lines coupling the transmit channels of the transmit beamformer to the switch multiplexer; wherein the probe further comprises a probe handle and a distal end, wherein the switch multiplexer is located in the probe handle and the transducer array is located in the distal end; and wherein the probe further comprises a probe handle and a distal end, wherein the switch multiplexer and the transducer array are located in the distal end (Figs. 1-3 and 7 and “Embodiments Related to Multiplexing”, noting for example 230).
It would have been obvious to one of skill in the art to have used the cable and multiplexer location of Marian with the system of Lee because doing so would predictably provide a smaller, more flexible cable.  The combination would also allow less costly imaging systems to support higher resolution scan heads with more transducer elements.

It would have been obvious to one of skill in the art to have used the cable and multiplexer location of Marian with the system of Lee because doing so would predictably provide a smaller, more flexible cable.  The combination would also allow less costly imaging systems to support higher resolution scan heads with more transducer elements.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Ramamurthy, and Little as applied to claim 12 above and further in view of U.S. PG Pub. No. 2015/0216507 A1 to Greenleaf et al. 
Regarding claim 13, Greenleaf discloses a similar elasticity imaging method with a pushing pulse transmission, wherein the actuating comprises actuating the signal sources of the transmit channels to simultaneously transmit the plurality of push pulses in parallel from the ultrasonic array transducer (see Greenleaf Fig. 6-8 and para 39-49, noting that Fig. 6 appears to disclose identical beams because in contrast Fig. 8 discloses differing beams).  Examiner notes that Lee as above cited also discloses a simultaneous transmission of parallel pushes.
It would have been obvious to one of skill in the art to have combined the teachings of Lee and Greenleaf because doing so would create a stronger shear wave and increase SNR.
In the alternative it would have been a mere matter of routine design and optimization to have selected the best set of beams that are parallel and identical because doing so would .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Ramamurthy, and Little as applied to claims 12 and 1 above and further in view of U.S. PG Pub. No. 2013/0211253 A1 to Hsu et al. 
Regarding claims 16 and 17, Hsu discloses a similar ultrasound shear wave imaging system and method, wherein the plurality of push pulses are configured to develop constructive interference to generate a shear wave and wherein the transmit beamformer is configured further to drive the transducer elements of the ultrasonic transducer array to cause the transducer elements to transmit the plurality of push pulses in a manner to develop constructive interference to generate a shear wave (see abstract, Fig. 1, and para 26).
It would have been obvious to one of skill in the art to have used constructive interference of ultrasound waves because doing so would create a stronger wave, a more focused wave, and a wave that produces a higher signal to noise image.  See also, U.S. PG Pub. No. 2011/0270136 A1 to Vitek et al. for another example.
Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793